Conviction is under Art. 625, P. C., which makes it a felony to keep a building or room as a resort for gambling. The punishment assessed was two years in the penitentiary.
We have not been favored by a brief for appellant. Examination of the evidence shows it to be quite sufficient to support the verdict. The bills of exception complain only of the refusal of certain special instructions. Some of these are deemed inapplicable. The refusal of those which might be applicable is not thought to be erroneous as the main charge seems to be sufficiently comprehensive to embrace the principles contained in the refused instructions.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.